DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the claimed method wherein the claimed composition is applied either directly onto a surface of a Yankee dryer and/or to a wet fibrous web prior to the Yankee dryer.
The composition used within the claimed process in the field of papermaking is not novel.  It is known from U.S. Patent No. 5,908,707 to Cabell, which teaches a composition used in papermaking process containing a mixture of polyaminosilicone/polyaminosilicone block copolymer and surfactant as outlined in the August 19th, 2020 Non-Final Rejection.
The instant invention has been amended to require that this composition is applied directly onto a surface of a Yankee dryer or to a wet fibrous web prior to the Yankee dryer.
Cabell teaches the application of the emulsion after it passes through the Yankee dryer (Cabell 25:25-40), not before it passes through the Yankee dryer as claimed.  This teaching has been considered to be a teaching away from the claimed invention.  While it is known in the prior art to apply creping agents before application to a Yankee dryer as claimed (see e.g. US 2003/0188841 ¶ [0204]-[0205]), the emulsion used by Cabell has a different purpose, which is Cabell’s composition as a wet-cleaning wipe (Cabell 1:5-10) because it would be removing an element taught to enhance its cleaning capabilities.  In light of its different purpose of Cabell’s emulsion from that of the claimed invention, the unpredictability of the art, and the teaching away process step present in Cabell, it is the position of the Office that a person having ordinary skill in the art considering Cabell or the prior art of record would not have had motivation to apply the emulsion directly onto a surface of a Yankee dryer and/or to a wet fibrous web prior to the Yankee dryer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767